DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, line 12 of claim 1 requires "0.25 to 3% of an organic component"; however, the limitation does not specify whether the percentage required is a mass percent or mole percent.  For the purpose of this office action, the limitation will be treated as if it requires a mass percent.  Dependent claims 2-15 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura et al. (US 2015/0276991) in view of Nakamura et al. (US 2007/0285776).
Regarding claim 1, Uchimura discloses a low-reflection film-coated transparent substrate (abstract) comprising a transparent substrate and a low-reflection film formed on at least one principal surface of the transparent substrate (abstract), wherein the low-reflection film is a porous film comprising: fine silica particles being solid and spherical ([0051], [0069] L2) and having an average particle diameter of 150 nm ([0062], [0063]); and a binder containing silica as a main component, the fine silica particles being bound by the binder ([0048]), the binder further contains an aluminum compound ([0092]), and an organic component comprising ẞ-diketone ([0023]).  Uchimura further discloses the low-reflection film contains as components:  60 mass % of the fine silica particles ([0076] discloses a 60/40 ratio), 40 mass % of the silica of the binder ([0076] discloses a 60/40 ratio), 0.1 mass % of the aluminum compound ([0100]).
With regard to the limitation requiring the low reflection film to have a thickness of 80 to 800 nm, Uchimara depicts the low-reflection film 2 in Figures 1 and 2.  The film 2 comprises 3 and 4, and while Uchimura does disclose the diameter of 3 is 150 to 380 nm ([0063]), Uchimura does not explicitly disclose the thickness of 4.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form film 2 of Uchimura such that the diameter of the particles 3 extend throughout the binder resin, as depicted in Figure 2, resulting in the diameter of the particles determining the thickness of film 2, with the binder resin located between the particles, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 While Uchimura does disclose the metal chelate catalyst is a metal complex constituted by a metal element and an organic component ([0023], [0091]), Uchimura does not explicitly disclose the amount of the organic component.
Nakamura discloses an anti-reflection film-coated transparent substrate (abstract), and further discloses the anti-reflection film contains 2 mols or more per mol of metal chelate compound, and that when the amounts falls below 2 mols, the resulting composition can exhibit a deteriorated storage stability ([0139]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the organic component disclosed in Uchimura in an amount of 0.25 to 3% because as taught by Nakamura, when the amount falls below 2 mols per mol of metal chelate compound, the resulting composition can exhibit a deteriorated storage stability ([0139]).  With regard to the amount of the organic component, as the efficiency of operation and material cost are variables that can be modified, among others, by adjusting said amount of the organic component, the precise amount of the organic component would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount of the organic component cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the organic component in the low-reflection film of modified Uchimura to obtain the desired balance between the material cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
It is noted that with regard to the limitations "in terms of Al2O3" and "a binder containing silica as a main component", the limitations are treated in a manner consistent with the description in the instant specification.
With regard to the limitation "the transmittance gain is 2.5% or more, the transmittance gain being defined as an increase of average transmittance of the low-reflection film-coated transparent substrate in a wavelength range of 380 to 850 nm relative to average transmittance of the transparent substrate uncoated with the low-reflection film in the wavelength range", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 9 and 10, modified Uchimura discloses all the claim limitations as set forth above. Modified Uchimura further discloses the silica of the binder is derived from tetraalkoxysilane (Uchimura - [0082]).
With regard to the limitation "added to a coating liquid for forming the low-reflection film", the limitation is directed to the manner in which the product is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
Regarding claim 11, modified Uchimura discloses all the claim limitations as set forth above. 
With regard to the limitation "when the low-reflection film-coated transparent substrate is subjected to a post-water immersion dry cloth rubbing test in which the low-reflection film-coated transparent substrate is immersed in water for 50 hours and subsequently a surface formed by the low-reflection film is rubbed with a dry cloth, a difference in average reflectance of the surface formed by the low-reflection film in a wavelength range of 360 to 740 nm before and after the test is 1% or less", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 12, modified Uchimura discloses all the claim limitations as set forth above. 
With regard to the limitation "the low-reflection film is formed by a heating step performed after a coating liquid for forming the low-reflection film is applied to the transparent substrate, and in the heating step, a maximum temperature experienced by a surface of the transparent substrate is 350°C or lower, and a period of time during which the surface of the transparent substrate has a temperature of 130°C or higher is 5 minutes or less", the limitation is directed to the manner in which the product is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
Regarding claim 13, modified Uchimura discloses all the claim limitations as set forth above. Modified Uchimura further discloses the transparent substrate is a glass sheet (Uchimura - abstract).
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura et al. (US 2015/0276991) in view of Nakamura et al. (US 2007/0285776) as applied to claim 1 above, as evidenced by Wakizaka et al. (US 2019/0011604).
Regarding claim 2, modified Uchimura discloses all the claim limitations as set forth above. Modified Uchimura further discloses the aluminum compound is an aluminum chelate complex (Uchimura - [0092], [0096]), and the aluminum chelate complex contains a polydentate ligand having a ẞ-diketone structure (Uchimura - [0093]).  It is noted that with regard to the limitation requiring a polydentate ligand, as evidenced by Wakizaka, the metal chelate compound is a compound obtained by bonding one or more polydentate ligands to the central metal atom ([0220]), therefore, the metal chelate compound of modified Uchimura contains a polydentate ligand.
Regarding claim 3, modified Uchimura discloses all the claim limitations as set forth above. 
While modified Uchimura discloses the aluminum chelate complex further comprises an alkoxy group bonded to the aluminum atom (Uchimura - [0094]), modified Uchimura does not explicitly disclose the alkoxy group is directly bonded to the aluminum atom.
Nakamura discloses an anti-reflection film and further discloses a metal chelate complex comprising aluminum as a central metal, and metal alkoxides such as triisopropoxy aluminum ([0136]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the aluminum chelate complex of modified Uchimura in the manner disclosed by Nakamura, because as evidenced by Nakamura, the incorporation of metal alkoxides, with aluminum as the central metal, in a metal chelate complex of an anti-reflection film amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the metal chelate complex of modified Uchimura in the manner described by Nakamura.
Regarding claim 4, modified Uchimura discloses all the claim limitations as set forth above. Modified Uchimura further discloses the number of carbon atoms in the alkoxy group is 1 (Uchimura - [0094] - [0096]).
Regarding claim 5, modified Uchimura discloses all the claim limitations as set forth above. 
Modified Uchimura does not explicitly disclose the alkoxy group is at least one selected from the group consisting of an i-propoxy group, an n-butoxy group, and a sec-butoxy group.
Nakamura discloses an anti-reflection film and further discloses a metal chelate complex comprising aluminum as a central metal, and metal alkoxides such as triisopropoxy aluminum ([0136]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the aluminum chelate complex of modified Uchimura in the manner disclosed by Nakamura, because as evidenced by Nakamura, the incorporation of metal alkoxides, with aluminum as the central metal, in a metal chelate complex of an anti-reflection film amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the metal chelate complex of modified Uchimura in the manner described by Nakamura.
Regarding claim 6, modified Uchimura discloses all the claim limitations as set forth above. 
Modified Uchimura does not explicitly disclose all of the polydentate ligands contained in the aluminum chelate complex have a ẞ-ketoester structure.
Nakamura discloses an anti-reflection film and further discloses a metal chelate complex comprising aluminum as a central metal ([0136]).  Nakamura further discloses all of the polydentate ligands contained in the aluminum chelate complex have a ẞ-ketoester structure ([0137]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the ligand contained in the aluminum chelate complex of modified Uchimura with a ẞ-ketoester structure, as disclosed by Nakamura, because as evidenced by Nakamura, the formation of ligands of an aluminum chelate complex of an anti-reflection film with a ẞ-ketoester structure amounts to the use of a known component for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the ligands of the aluminum chelate complex of the anti-reflection film of modified Uchimura with a ẞ-ketoester structure based on the teaching of Nakamura..
Regarding claims 7 and 8, modified Uchimura discloses all the claim limitations as set forth above. 
Modified Uchimura does not explicitly disclose in the ẞ-ketoester structure, the number of carbon atoms in the carboxylic acid constituting the ester is 4, and the number of carbon atoms in the alcohol constituting the ester is 2.
Nakamura discloses an anti-reflection film and further discloses a metal chelate complex comprising aluminum as a central metal ([0136]).  Nakamura further discloses all of the polydentate ligands contained in the aluminum chelate complex have a ẞ-ketoester structure ([0137]), and that the number of carbon atoms in the carboxylic acid constituting the ester is 4, and the number of carbon atoms in the alcohol constituting the ester is 2 ([0138], [0139]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the ligand contained in the aluminum chelate complex of modified Uchimura with a ẞ-ketoester structure, as disclosed by Nakamura, because as evidenced by Nakamura, the formation of ligands of an aluminum chelate complex of an anti-reflection film with a ẞ-ketoester structure amounts to the use of a known component for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the ligands of the aluminum chelate complex of the anti-reflection film of modified Uchimura with a ẞ-ketoester structure based on the teaching of Nakamura.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura et al. (US 2015/0276991) in view of Nakamura et al. (US 2007/0285776) as applied to claims 1 and 13 above, and further in view of Krasnov et al. (US 2008/0223430).
Regarding claim 14, modified Uchimura discloses all the claim limitations as set forth above. 
While modified Uchimura does disclose the antireflection function may be imparted in any case other than an image display device (Uchimura - [0005]), modified Uchimura does not explicitly disclose a film comprising a transparent conductive layer is formed on a principal surface of the transparent substrate that is opposite to the principal surface on which the low-reflection film is formed.
Krasnov discloses a low-reflection film-coated transparent substrate comprising a transparent substrate and a low-reflection film formed on at least one principal surface of the transparent substrate ([0031] L14-17), and further discloses a film comprising a transparent conductive layer is formed on a principal surface of the transparent substrate that is opposite to the principal surface on which the low-reflection film is formed (3 in relation to 1 in Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the low-reflection film of modified Uchimura on the transparent substrate of Krasnov, because the use of the low-reflection film of modified Uchimura as the anti-reflective layer of Krasnov amounts to the use of one functional equivalent material in place of the other, and one of ordinary skill would have a reasonable expectation of success when using the low-reflection film of modified Uchimura as the anti-reflective layer of Krasnov.
Regarding claim 15, modified Uchimura discloses all the claim limitations as set forth above.  
While modified Uchimura does disclose the antireflection function may be imparted in any case other than an image display device (Uchimura - [0005]), modified Uchimura does not explicitly disclose a photoelectric conversion device comprising the low-reflection film-coated transparent substrate.
Krasnov discloses a low-reflection film-coated transparent substrate comprising a transparent substrate and a low-reflection film formed on at least one principal surface of the transparent substrate ([0031] L14-17), and further discloses a photoelectric conversion device comprising the low-reflection film-coated transparent substrate (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the low-reflection film of modified Uchimura on the transparent substrate of Krasnov, because the use of the low-reflection film of modified Uchimura as the anti-reflective layer of Krasnov amounts to the use of one functional equivalent material in place of the other, and one of ordinary skill would have a reasonable expectation of success when using the low-reflection film of modified Uchimura as the anti-reflective layer of Krasnov.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726